June 06, 2008


Mr. Ken Slavin
Kemp Smith, LLP
221 North Kansas, Suite 1700
El Paso, TX 79901


Honorable Don Emerson
Judge, 320th District Court
501 S. Fillmore St., Ste. 4-B
Amarillo, TX 79101-2444
Mr. Thomas C. Riney
Riney & Mayfield, LLP
600 Maxor Building
320 South Polk Street
Amarillo, TX 79101

Mr. Charles E. Moss
Mayfield Crutcher & Sharpee, LLP
320 S. Polk, Ste. 400
Amarillo, TX 79101

RE:   Case Number:  05-0362
      Court of Appeals Number:  07-04-00363-CV
      Trial Court Number:  91,416-D

Style:      IN RE  SUSAN ROBERTS AND JOHN R. ROBERTS, JR., INDIVIDUALLY AND
      AS NEXT FRIENDS OF THEIR MINOR CHILDREN JAMIE ROBERTS, JOSHUA ROBERTS,
      AND HALEY ROBERTS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the  above-referenced  cause.   Relators'  Motion  for  Emergency
Relief is denied.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Peggy Culp     |
|   |Ms. Caroline       |
|   |Woodburn           |